DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/2/20. It is noted, however, that applicant has not filed a certified copy of the CN 202022870679.3 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/14/20. It is noted, however, that applicant has not filed a certified copy of the JP 2020-005392 application as required by 37 CFR 1.55.


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: specifically Figs. 9-14 are not clear and are blurred representations. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power source” of claims 1, 10, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claims 6-8 and 14-16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should remove the “term” about to make the claims definite.
Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 16 now claim the specific size of the bubbles produced.  The claim is outside the scope of the preamble.  Restated, applicant is claiming a “microbubble-producing device”.  The bubbles are a product of the product being claimed.  As such, they are outside the scope of the claim.  Applicant can amend the claim to “wherein the apparatus is capable of producing microbubbles having a size of from 1 mm to 10 mm” to render the claim definite.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS).
Regarding claim 1, Kelly discloses a micro-bubble producing device (Fig. 1 and title; noting “micro” is merely a relative term without any specific dimensions added to the claims) comprising:  a shaft comprising a first and second end (Fig. 1, item 2); a microbubble-producing solution reservoir connected to the first end of the shaft (Fig. 1, item 3); a housing connected to the second end of the shaft (Fig. 1, item 4), wherein the housing contains a motor, a pump, and an air producing device (Fig. 7 and par. [0053]), which are electrically connected to a power source (par. [0059]; Fig. 7, clearly showing electrical connection via wires to the battery compartment just below it); an air duct comprising a first and second end, wherein the first end is connected to the air producing device (Fig. 11, item 160, Fig. 7 and par. [0053]); a microbubble emitter secured to the second end of the duct (Fig. 22B; proximate the top), wherein the emitter comprises a wall surrounding a hollow interior, wherein a shelf comprising at least one orifice is secured within the hollow interior to an inner surface of the wall (see portion of Fig. 22B reproduced below); and a channel comprising a tubular structure with a first and second end, wherein the first end is submerged within the microbubble-producing solution reservoir and the second end is connected to the shelf through the wall of the emitter (Fig. 7, items 17 to 18 showing the second end attached to the outlet, and Fig.  5, item 17 showing the first end and par. [0051]).

    PNG
    media_image1.png
    419
    600
    media_image1.png
    Greyscale


Regarding claims 2 and 11, Kelly discloses that the shelf occupies only a portion of the hollow interior (see Fig. 22B, reproduced above).
	Regarding claim 3, Kelly discloses a trough secured around a top portion air duct and a recirculation channel comprising a tubular structure with a first and second end, wherein the first end is connected to the trough through the wall of the emitter and the second end is connected to the microbubble-producing solution reservoir (see Fig. 22B above for the “trough”, and Fig. 7, item 14 and par. [0053] for the recirculation channel).
Regarding claims 4 and 12, Kelly discloses that the housing further contains LEDS secured within the housing (Fig. 7, items 31 and pars. [0053]-[0054]).
Regarding claims 9 and 17, Kelly discloses that the motor, pump and air producing device are secured within an enclosure that is secured to an inside of the housing (Fig. 7 and par. [0053]; noting the “globe”, item 4, being the “housing”).
Regarding claim 10, Kelly discloses a micro-bubble producing device (Fig. 1 and title; noting “micro” is merely a relative term without any specific dimensions added to the claims) comprising:  a shaft comprising a first and second end (Fig. 1, item 2); a microbubble-producing solution reservoir connected to the first end of the shaft (Fig. 1, item 3); a housing connected to the second end of the shaft (Fig. 1, item 4), wherein the housing contains a motor, a pump, and an air producing device (Fig. 7 and par. [0053]), which are electrically connected to a power source (par. [0059]; Fig. 7, clearly showing electrical connection via wires to the battery compartment just below it); an air duct comprising a first and second end, wherein the first end is connected to the air producing device (Fig. 11, item 160, Fig. 7 and par. [0053]); a microbubble emitter secured to the second end of the duct (Fig. 22B; proximate the top), wherein the emitter comprises a wall surrounding a hollow interior, wherein a shelf comprising at least one orifice is secured within the hollow interior to an inner surface of the wall (see portion of Fig. 22B reproduced above); wherein each one of the at least one orifice is connected to a hollow tube extending therefrom to a top portion of the housing (see portion of Fig. 22B reproduced above; noting the “hollow tube” can simply be the sole air duct); a channel comprising a tubular structure with a first and second end, wherein the first end is submerged within the microbubble-producing solution reservoir and the second end is connected to the shelf through the wall of the emitter (Fig. 7, items 17 to 18 showing the second end attached to the outlet, and Fig.  5, item 17 showing the first end and par. [0051]).
Regarding claim 18, Kelly discloses a micro-bubble producing device (Fig. 1 and title; noting “micro” is merely a relative term without any specific dimensions added to the claims) comprising:  a shaft comprising a first and second end (Fig. 1, item 2); a microbubble-producing solution reservoir connected to the first end of the shaft (Fig. 1, item 3); a housing connected to the second end of the shaft (Fig. 1, item 4), wherein the housing contains a motor, a pump, and an air producing device (Fig. 7 and par. [0053]), which are electrically connected to a power source (par. [0059]; Fig. 7, clearly showing electrical connection via wires to the battery compartment just below it); an air duct comprising a first and second end, wherein the first end is connected to the air producing device (Fig. 11, item 160, Fig. 7 and par. [0053]); and comprises a trough secured within a top portion thereof (see portion of Fig. 22B, reproduced above); a microbubble emitter secured to the second end of the duct (Fig. 22B; proximate the top), wherein the emitter comprises a wall surrounding a hollow interior, wherein a shelf comprising at least one orifice is secured within the hollow interior to an inner surface of the wall (see portion of Fig. 22B reproduced above); wherein each one of the at least one orifice is connected to a hollow tube extending therefrom to a top portion of the housing (see portion of Fig. 22B reproduced above; noting the “hollow tube” can simply be the sole air duct); a channel comprising a tubular structure with a first and second end, wherein the first end is submerged within the microbubble-producing solution reservoir and the second end is connected to the shelf through the wall of the emitter (Fig. 7, items 17 to 18 showing the second end attached to the outlet, and Fig.  5, item 17 showing the first end and par. [0051]); a recirculation channel comprising a tubular structure with a first and second end, wherein the first end is connected to the trough through the wall of the emitter and the second end is connected within the solution reservoir (Fig. 7, item 14 and par. [0053]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS). 
Regarding claims 5, 13 and 19, Kelly discloses secured to the second end of the channel is a nozzle with a smaller diameter than the channel, wherein the nozzle connects to the shelf (Fig. 7, item 18 adjacent the top portion of the device and par. [0053], noting a connection similar to item 14 which can clearly be seen as a nozzle around which the tube connects since the tube for item 14 is transparent). In the alternative, regarding using a smaller sized nozzle for the channel (i.e. item 18) as used for the second channel (i.e. item 14), it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using a nozzle for the channel would not produce new and unexpected results: that is, the nozzle would attach the channel to the top portion much like the second channel.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS) in view of Gibbons (US Pat. No. 3,323,250). 
Regarding claims 6, 14, and 20, it is noted that Kelly does not specifically disclose that the shelf contains from about five to eight orifices.  However, Kelly discloses the use of at least one orifice (Fig. 22B, proximate item 380).  In addition, Gibbons discloses a similar bubble producing device wherein a shelf contains from about five to eight orifices (Fig. 9, item 112; noting seven).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly to use seven orifices as taught by Gibbons because doing so would be a simple substitution of one element (a shelf using seven holes to create bubbles) for another (a shelf having one hole to create bubbles) to obtain predictable results (the continued ability to produce bubbles, the bubbles coming from seven separate holes).

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS) in view of Klundt (US Pat. No. 4,923,426). 
Regarding claims 7 and 15, it is noted that Kelly does not specifically disclose that the size of the at least one orifice is from about l mm to 5 mm. However, Kelly discloses the use of at least one orifice that would inherently have some size (Fig. 22B, proximate item 380).  In addition, Klundt discloses a bubble producing toy wherein the size of the aperture can be 3/32” or 2.38 mm (col. 4, lines 1-10; making obvious the claimed range). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly to use orifice size of 3/32” or 2.38 mm as taught by Klundt because doing so would be a simple substitution of one element (using an orifice size of 3/32” or 2.38 mm to produce bubbles) for another (an orifice having some inherent size that produces bubbles) to obtain predictable results (the continued ability to produce bubbles via an orifice, the orifice having a size of 3/32” or 2.38 mm).
Regarding claims 8 and 16, the same logic applied to claim 7 is used to reject claims 8 and 16.  That is, an aperture having a size of 2.38 mm as taught by Klundt would inherently (and also be capable of) produc(ing) a bubble having a similar size.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/6/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711